DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-18, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 2, 18, and 20, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
claims 1 and 20, each of the plurality of scratch pads corresponding to one of the multiple partitions, wherein each of the multiple partitions corresponds to one of the plurality of compute logic units, each of the plurality of compute logic units to: access data from a corresponding partition of the non-volatile memory media to perform a requested operation; store the data in one of the plurality of scratch pads corresponding to the partition, perform sub-operations of the requested operation on the data concurrently with other compute logic units of the plurality of compute logic units; and write, to the non-volatile memory media, resultant data from execution of the requested operation.
Claim 18, each of the plurality of scratch pads corresponding to one of the multiple partitions; a plurality of compute logic units coupled with the non-volatile memory media, each of the plurality of compute logic units to: access, concurrently with other compute logic units of the plurality of compute logic units, data from a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        4/6/21